966 F.2d 1459
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Georges Victor ABI-GHANEM, Appellant.
No. 92-1108MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 10, 1992.Filed:  June 25, 1992.

Before JOHN R. GIBSON, FAGG, AND HANSEN, Circuit Judges.
PER CURIAM.


1
Georges Victor Abi-Ghanem, a federal inmate, appeals the district court's denial of his motion for a reduction of his sentence under former Federal Rule of Criminal Procedure 35.  After careful review of the record, we conclude the district court did not abuse its discretion by denying Abi-Ghanem's motion.   See United States v. Massa, 854 F.2d 315, 316 (8th Cir.)  (reviewing denial of rule 35 motion for abuse of discretion), cert. denied, 488 U.S. 973 (1988).


2
Accordingly, we affirm.